In an action pursuant to Debtor and Creditor Law article 10 (Action No. 2), to set aside the conveyance of certain real property, the defendants Stanley J. and Batía L. Somer appeal from an order of the Supreme Court, Suffolk County (Seidell, J.), dated December 14, 1994, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellants for the reasons stated in Somer & Wand, P. C. v Rotondi (219 AD2d 340). Miller, J. P., Pizzuto, Joy and Goldstein, JJ., concur.